STANDARD FEES FOR NON-MANAGEMENT DIRECTORS

(Effective Year 2007)

Annual Retainer:   35,000    Additional Committee Chairperson Retainers      
Audit Committee: $15,000      Compensation Committee: $10,000     
Nominating/Corporate Governance: $10,000      Lead Independent Director: $10,000
   Meeting Fee**:   $1,500 ($2,500 for the Chairperson)    Restricted Stock Unit
Award:   1,400 shares vesting on the date preceeding the next annual meeting of
shareholders    Annual Stock Option Grant:           Number of Underlying
Shares: 5,000 share     Exercise Price: FMV on Annual Meeting Date     Term: 10
years       Vesting: Date preceding the next annual meeting of shareholders    
Termination: Three years from termination of service as a director

**   Applies to all Board meetings and all meetings of any committee established
by the Board unless the Board authorizes a different fee structure for such
committee.
